FILED
                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA                            MAY 04 2010
                                                                                    Clerk, U.S. District ana
                                                                                      Bankruptcy Courts
    Ernest M. Greeley Jr.,                         )
                                                   )
                   Petitioner,                     )
                                                   )
            v.                                     )        Civil Action No.
                                                   )
    S.T. Wainwright,                               )
                                                   )
                   Respondent.                     )


                                           MEMORANDUM OPINION

            This matter comes before the court on the plaintiffs application to proceed without

    prepayment of fees, and his pro se habeas petition. The Court will grant the application will

    dismiss the habeas petition for lack of jurisdiction.

            Plaintiff is detained in the District of Columbia Jail. He states that "[t]he judge found

    probable cause to violate" on March 4,2010. Petition at "4.") Although the petition attacks a

    conviction as unconstitutional, it does not indicate which court imposed sentence on the basis of

    the challenged conviction, or whether the petitioner has exhausted his state remedies, if his

    conviction was imposed by a state court. Without such information, this court cannot determine

    whether it has subject matter jurisdiction. As petitioner has not alleged facts sufficient to

    establish subject matter jurisdiction, the petition will be dismissed without prejudice for lack of

    subject matter jurisdiction. A separate final order accompanies this memorandum opinion.




    Date:   ~         ;l.)..., )..0 ( '0                ~ge
            ) The page is identified as page 4 in the petition, but pages 2 and 3 are missing.



N                                                                                                              3